

SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) between Mark Cosby (“Executive”) and CVS
Pharmacy, Inc. (“CVS Caremark” or the “Company”) shall be effective as of the
end of the Revocation Period defined herein (the “Effective Date”).


WHEREAS, Executive and CVS Caremark desire to enter into an agreement setting
forth the terms of Executive’s separation from the Company;
WHEREAS, Executive has thoroughly reviewed this Agreement, has entered into it
voluntarily, and has consulted with legal counsel of Executive’s choice before
signing this Agreement.
NOW THEREFORE, in consideration of the covenants below, including but not
limited to the General Release of Claims, and for other good and valuable
consideration as set forth in this Agreement, Executive and the Company agree as
follows:
1.
SEPARATION OF EMPLOYMENT. Executive’s last date of employment with the Company
shall be December 31, 2013 (the “Separation Date”). Executive agrees that, as of
the Separation Date or earlier if requested by the Company, he shall cease
serving in all positions at the Company and any of its affiliates, including on
any of their boards or committees, and, if requested by the Company, Executive
will execute such documents to evidence such cessation of service.

2.
SEVERANCE PAY. CVS Caremark shall pay Executive severance pay in the form of
salary continuation payments at the rate in effect as of the Separation Date
during the “Severance Period,” which is the 18 month period beginning
immediately after the Separation Date. The final day of the Severance Period is
the “Severance End Date.” Subject to Section 19, severance pay will be paid in
accordance with the Company’s regular payroll practices.

3.
BENEFITS. Effective immediately after the Separation Date, Executive may elect
to continue Executive’s Medical (including prescription), Dental, and/or Vision
coverage in effect as of the Separation Date pursuant to COBRA. If Executive
properly and timely elects to continue health care coverage under COBRA, CVS
Caremark shall subsidize such coverage, at the level in effect as of the day
immediately preceding the Separation Date, by paying the health insurance
provider an amount equal to the current Company contribution for active
employees for coverage until the earlier of the Severance End Date or the date
on which Executive first becomes eligible for health care coverage from another
employer, whichever is earlier. After the Severance End Date or the date on
which Executive first becomes eligible for health care coverage from another
employer, whichever is earlier, Executive shall be solely responsible for any
health insurance Executive elects to obtain, and, if eligible, Executive may
continue coverage under Employer’s plans at the full premium rate plus a 2%
administrative fee to the extent permitted under COBRA. Executive understands
and agrees that CVS Caremark may modify its premium structure, the terms of its
Plans, and the coverage of the Plans at any time subject only to applicable law.

4.
MANAGEMENT INCENTIVE AWARD. Executive shall be eligible for an Incentive Award
for performance year 2013 pursuant to the terms of the Management Incentive Plan
(“MIP”). The amount of the award, if any, shall be determined in accordance with
the terms of the MIP, and Executive acknowledges that an award is not guaranteed
under the MIP.


1
Execution Copy

--------------------------------------------------------------------------------



5.
STOCK OPTIONS AND RESTRICTED STOCK UNITS. The terms and conditions of
Executive’s previously-granted stock options and restricted stock units shall be
governed by the CVS Caremark Corporation Incentive Compensation Plan, as
amended, and the applicable award agreements, in each case applying those terms
and conditions applicable upon a termination without cause and/or pursuant to
which an individual is receiving severance.

6.
LONG TERM INCENTIVE PLAN. Executive’s awards under the Long Term Incentive Plan
(LTIP) for the performance cycles of 2011-2013, 2012-2014, and 2013-2015 shall
be governed by the applicable plan documents. Executive acknowledges that the
awards related to performance years 2012-2014 and 2013-2015 are subject to
pro-ration based on Executive’s length of employment during the plan cycle.
Executive is not eligible to participate in any other LTIP cycles. For the
avoidance of doubt, Executive’s separation for the purpose of the LTIP shall be
treated as a termination without cause.

7.
OUTPLACEMENT SERVICES. CVS Caremark will provide Executive with executive
outplacement services in the greater Boston area through an outplacement vendor
selected and paid by CVS Caremark. Such services shall be available for a six
month period so long as use of the services is initiated during the Severance
Period.

8.
NO OTHER PAY OR BENEFITS; SUFFICIENCY OF CONSIDERATION. Promptly following the
Separation Date, CVS Caremark will pay Executive any remaining accrued but
unused myTime in accordance with CVS Caremark policy. Except as specifically set
forth in this Agreement, Executive shall be entitled to no other wages, salary,
vacation pay, myTime, PTO, bonuses, incentive awards, commissions, benefits, or
any other compensation of any kind, except as required by law. Executive
acknowledges that the promises described in this Agreement are in excess of any
earned wages and any other amounts due and owing to Executive, are in full
satisfaction of any obligations to Executive under the Offer Letter between
Executive and CVS Caremark Corporation dated August 5, 2011 (the “Offer
Letter”), and are good and valuable consideration for the general release of
claims and the other covenants in this Agreement.

9.
EXECUTIVE COVENANTS.

a)
Executive acknowledges and agrees that the 2012 Enterprise Non-Competition,
Non-Disclosure and Developments Agreement executed by Executive on May 18, 2012
(the “Restrictive Covenant”) is a valid agreement enforced by adequate
consideration. Executive further agrees that the consideration provided by the
Company in this Agreement is contingent on Executive’s compliance with his
obligations under the Restrictive Covenant, and Executive affirms his
obligations as set forth in the Restrictive Covenant and his intent to be bound
by those obligations.



b)
Executive further certifies that, during the term of employment with the
Company, Executive has complied with all applicable laws and regulations and
that, as of the date Executive signs below, Executive has notified the Company
of any actual or potential violations of applicable laws or regulations about
which Executive has information.



c)
Executive will not make any statements that disparage the business or reputation
of the Company, and/or any officer, director or employee of the Company.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit
Executive from (i) making truthful statements or disclosures that are required
by applicable law, regulation or legal process, subject to prior notice to the


2
Execution Copy

--------------------------------------------------------------------------------



Company to the extent permitted under applicable law; (ii) requesting or
receiving confidential legal advice; or (iii) cooperating, participating or
filing charges with any federal, state or local government agency enforcing
discrimination laws, including the US Equal Employment Opportunity Commission
(“EEOC”).


10.
COMPANY COVENANT. The Company agrees that it will instruct Larry Merlo and the
immediate successor to the President of CVS/pharmacy position (the “Named
Executives”) not to make, and not to direct any other employee of the Company to
make, any disparaging statements regarding the Executive. Notwithstanding the
foregoing, nothing in this Agreement shall prohibit (i) any officer, director or
employee of the Company from making truthful statements or disclosures that are
required by applicable law, regulation or legal process, or (ii) any of the
Named Executives from requesting or receiving confidential legal advice or from
making confidential statements to one another, to members of the Company’s
Business Planning Committee, or to the Company’s directors concerning the
Executive.

11.
GENERAL RELEASE OF CLAIMS. Executive hereby releases and forever discharges CVS
Caremark Corporation and each of its divisions, affiliates, subsidiaries and
operating companies, and the respective officers, directors, employees, agents
and affiliates of each of them (collectively, the “Released Parties”) from any
and all causes of action, lawsuits, proceedings, complaints, charges, debts,
contracts, judgments, damages, claims, and attorneys fees against the Released
Parties, whether known or unknown, which Executive ever had, now has or which
Executive or Executive’s heirs, executors, administrators, successors or assigns
may have prior to the date this Agreement is signed by Executive, due to any
matter whatsoever relating to Executive’s employment, compensation, benefits,
and/or termination of Executive’s employment with CVS Caremark (collectively,
the “Released Claims”). The Released Claims include, but are not limited to, any
claim that any of the Released Parties violated the National Labor Relations
Act, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of
Title 42 of the United States Code, the Executive Retirement Income Security
Act, the Immigration Reform and Control Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Family and Medical Leave Act,
and/or the Occupational Safety and Health Act; any claim that any of the
Released Parties violated any other federal, state or local statute, law,
regulation or ordinance; any claim of unlawful discrimination of any kind; any
public policy, contract, tort, or common law claim; and any claim for costs,
fees, or other expenses including attorney’s fees incurred in these matters.
Notwithstanding the foregoing, this release does not include any rights that
Executive cannot lawfully waive, and will not release any rights Executive has
to (a) defense and indemnification from CVS Caremark or its insurers for actions
taken by Executive in the course and scope of Executive’s employment with CVS
Caremark to the extent permitted by applicable law and the governing documents
of CVS Caremark Corporation; (b) claims, actions, or rights arising under or to
enforce the terms of this Agreement; and/or (c) vested benefits under any
retirement or pension plan and/or deferred compensation plan.

12.
NO PENDING ACTIONS; COVENANT NOT TO SUE. Nothing in this Agreement is intended
to or shall interfere with Executive’s right to challenge the Company’s
compliance with the waiver requirements of the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act. Moreover, nothing
in this Agreement is intended to or shall interfere with Executive’s right to
file a charge or participate or cooperate in an investigation or proceeding with
the EEOC or any other federal, state or local agency enforcing employment
discrimination laws.


3
Execution Copy

--------------------------------------------------------------------------------



Executive retains the right to participate in any such action, and retains the
right to communicate with the EEOC and any other federal, state or local agency
enforcing discrimination laws and such communication shall not be limited by any
provision in this Agreement. Executive shall not, however, be entitled to
receive any relief, recovery or monies in connection with any Released Claim
brought against any of the Released Parties, regardless of who filed or
initiated any such complaint, charge or proceeding.
Subject to the limitations set forth above, Executive represents that as of the
date Executive signs this Agreement, Executive has not filed or initiated, or
caused to be filed or initiated, any complaint, claim, action or lawsuit of any
kind against any of the Released Parties in any federal, state, or local court
or agency, and Executive agrees not to initiate or file, or cause to be
initiated or filed, any action, lawsuit, complaint or proceeding in any federal,
state, or local court or in any administrative tribunal with authority to
adjudicate disputes asserting any of the Released Claims against any of the
Released Parties. Executive agrees to promptly reimburse the Company for any
legal fees that the Company incurs as a result of any breach of this section by
Executive.
13.
TIME TO CONSIDER AGREEMENT. Executive shall have twenty-one (21) days from the
date of receipt (the “Consideration Period”) to consider whether to enter into
this Agreement. Any modifications to this Agreement, whether material or
immaterial, will not restart the Consideration Period. Executive may revoke his
acceptance of this Agreement within seven (7) calendar days of the date on which
Executive signed this Agreement (the “Revocation Period.”) by sending written
notice by certified mail or hand stating: “I revoke my acceptance of the
Separation Agreement,” or words to that effect, to Ms. Bisaccia at One CVS
Drive, Woonsocket, RI 02895, before the end of the Revocation Period. If the
revocation notice is mailed, it must be sent by certified mail. Executive
acknowledges and agrees that this Agreement shall take effect on the day
following the expiration of the Revocation Period (the “Effective Date.”)

14.
BREACH OF EMPLOYEE COVENANTS AND INJUNCTIVE RELIEF. Without limiting the
remedies available to CVS Caremark, Executive acknowledges that a breach by
Executive of any of the covenants set forth above in the section entitled
Executive Covenants will result in irreparable injury to some or all of CVS
Caremark for which there is no adequate remedy at law, that monetary relief will
be inadequate, and that, in the event of such a material breach or threat
thereof, CVS Caremark shall be entitled to obtain, in addition to any other
relief that may be available, a temporary restraining order and/or a preliminary
or permanent injunction, restraining Executive from engaging in activities
prohibited by the Restrictive Covenant and this Agreement, as well as such other
relief as may be required specifically to enforce the Restrictive Covenant and
this Agreement, without the payment of any bond. In the event that a court
issues a temporary restraining order, preliminary injunction, permanent
injunction, or issues any other similar order enjoining Executive from breaching
the Restrictive Covenant and/or this Agreement, or awards CVS Caremark any
damages due to Executive’s breach of the Restrictive Covenant and/or this
Agreement, Executive agrees promptly to reimburse the Company for all reasonable
attorneys fees incurred by CVS Caremark in connection with obtaining such
equitable relief or damages.

15.
GOVERNING LAW; VENUE; HEADINGS. This Agreement shall be governed by and
conformed in accordance with the laws of the state of Rhode Island without
regard to its conflict of laws provisions The exclusive venue for any legal
action arising from this Agreement will be the federal and state courts within
Rhode Island. Executive consents to the Rhode Island courts’ personal


4
Execution Copy

--------------------------------------------------------------------------------



jurisdiction over him and waives his right to object to a Rhode Island court’s
jurisdiction. Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


16.
JURY TRIAL WAIVER. Executive and CVS Caremark irrevocably and unconditionally
waive the right to a trial by jury in any action or proceeding seeking to
enforce, or alleging the breach of, any provision of this Agreement.

17.
COUNTERPARTS. This Agreement may be executed in counterparts and each
counterpart will be deemed an original.

18.
SEVERABILITY. If any of the provisions of this Agreement, including but not
limited to the Restrictive Covenant and Section 9 of this Agreement, are deemed
unenforceable by a court of competent jurisdiction because they are overly
broad, then the court shall have the ability to modify the offending provision
in order to make it enforceable. Should any term or provision of this Agreement
be declared illegal, invalid or unenforceable by any court of competent
jurisdiction and if such provision cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against either of the parties.

19.
SECTION 409A AND RESPONSIBILITY FOR TAXES. Each payment made under this
Agreement, including each installment payment of a salary continuation stream
hereunder, shall be deemed and treated as a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Because Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i), any portion of the payments under this Agreement
payable to Executive that is subject to Section 409A and applicable guidance
thereunder shall be delayed until the date that is the earlier of (i)
Executive’s death or (ii) six months following Executive’s Separation Date, at
which time the payments that were delayed for such six month period shall be
paid in a lump sum on the date of the next occurring regular payroll date of the
Company, and any remaining payments shall be paid according to the original
schedule provided herein. In no event shall any separation payment hereunder be
made unless and until Executive has experienced a separation from service, as
defined under Treasury Regulation Section 1.409A-1(h). All payments set forth in
this Agreement are subject to applicable withholdings and deductions. Executive
acknowledges and agrees that Executive is solely responsible for all taxes on
the payments and benefits described in this Agreement. While the parties intend
for payments and benefits provided under the terms of this Agreement to be
exempt from or compliant with Section 409A, as applicable, CVS Caremark makes no
representations or guarantees with respect to the tax status of any of the
payments or benefits set forth herein, including taxation pursuant to Section
409A, and Executive acknowledges that Executive is solely responsible and will
hold the Company and its affiliates harmless for same.

20.
DEBTS TO THE COMPANY. Executive acknowledges that, in the event Executive is
indebted to the Company or an affiliate thereof, the severance payments provided
for in the Agreement may be reduced, offset, withheld or forfeited up to the
amount of the debt.


5
Execution Copy

--------------------------------------------------------------------------------



21.
ENTIRE AGREEMENT. This Agreement, the Restrictive Covenant, and any
compensation, equity or benefit plan or agreement referred to herein set forth
the entire agreement between the parties hereto and fully supersede any and all
prior and/or supplemental understandings, whether written or oral, between the
parties concerning the subject matter of this Agreement, including without
limitation the Offer Letter. Executive has not relied on any representations,
promises or agreements of any kind made to Executive in connection with
Executive’s decision to accept the terms of this Agreement, except for the
representations, promises and agreements herein. Any modification to this
Agreement must be in writing and signed by Executive and CVS Caremark
Corporation’s Chief Human Resources Officer or her authorized representative.

IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this
Separation Agreement as of the dates set forth below.


MARK COSBY                    CVS PHARMACY, INC.




/s/ Mark Cosby                    BY:_/s/ Lisa G. Bisaccia            
    Lisa G. Bisaccia
Senior Vice President, Chief Human Resources Officer


DATE: 12/8/2013                DATE: 12/10/2013                
 

6
Execution Copy